 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Engines, Inc. and International Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers.of America,UAW. Case 15-CA-5612January 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn September 3, 1975, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.Contrary to our dissenting colleague, we find thatthe record as a whole supports the AdministrativeLaw Judge's finding that the layoff of six union sup-porters was not unlawful. While the 8(a)(1) findingsdo establish a certain amount of union animus, therecord also establishes that both Pendarvis and Har-vey-the two supervisors who made the commentsrelied on by our dissenting colleague-were very ap-prehensive as to the precise effect which the newlycertified union's presence would have upon theircontrol over the shop and management of labor mat-ters. The statements in question do not establish thatRespondent had an antiunion motivation in the lay-off of the employees, but instead they demonstratethat the supervisors recognized that they no longercould affect the employees' employment status (e.g.,recall the employees) without first consulting theUnion.Additionally, our dissenting colleague's relianceupon the deviation from past practice is unconvinc-ing and fails to take into account the different eco-nomic climate of 1975. While Respondent had notlaid off mechanics during repair work declines inprevious years, the national economic slump in thelatter part of 1974 and early 1975 that greatly affect-ed the trucking industry and Respondent's loss of amajoraccountaresufficient justificationsforRespondent's different response to its severe businessdecline. The substantial reduction in repair work isestablishedbyunrefutedevidence.Moreover,Respondent's offer of recall to the laid-off employeesas its business picked up is inconsistent with the no-tion that the layoffs were in retaliation for the laid-off employees' union support rather than economi-callymotivated.Thus, contrary to our dissenting colleague, in lightof the above considerations, we agree with the Ad-ministrative Law Judge that the General Counsel hasnot established by a preponderance of the evidencethat Respondent unlawfully laid off the six employ-ees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, United Engines, Inc.,Shreveport, Louisiana, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.MEMBER JENKINS, dissenting in part:Iam unable to agree with the majority that thelayoffs of six employees on January 18 and 31, 1975,did not violate Section 8(a)(3) of the Act. The Ad-mimstrative Law Judge concluded that a shortage ofwork existedwhich justifieda reduction inRespondent's work force. However, even assumingarguendo,that economic justification for the layoffsexisted, the record contains clear, convincing, andundenied testimony, much of which was volunteeredby Respondent's heirarchy, that the layoffs were ef-fectuated because the Union won the election in De-cember 1974.The Administrative Law Judge found that Re-spondent engaged in a consistent pattern of coerciveinterrogation of employees, and the interrogationwas accompanied by threats of reprisal, promises ofbenefit, and solicitation of employees to repudiatetheUnion. Indeed, he found that Assistant ServiceManager Harvey made no pretense that reprisalswould not be taken against union adherents. Addi-tionally, following the union victory in the election,Service Manager Pendarvis told several of the allegeddiscriminatees that "it was out of his hands and thatthey might all be looking for jobs."Consistent with this pattern of threats of reprisals,the record contains direct undenied evidence as tothe real motivating factor for the layoffs. On January17, 1975, after Kirkpatrick was laid off, Harvey saidto him, "After all this is over with, this union bit, I'dlike to have you back." On March 7, 1975, Pendarvisstated to Harvey, "you know, this union and all, if it222 NLRB No. 9 UNITED ENGINES, INC. _51was out, we'd probably bring back all the people thatare laid off now." The Administrative Law Judgeinexplicably failed to mention this relevant testimo-ny. There is also undisputed evidence that servicebusiness had dropped off during the early months ofprevious years, but no mechanics had been laid off.In sum, considering Respondent's unlawful hostili-ty toward the Union and its supporters, the admis-sion by Respondent's supervisors, and the deviationfrom past practice, I must conclude that Respondentwas at least partially, if not totally, motivated by an-tiunion considerations when it effectuated the lay-offs.Therefore, I would find that Respondent dis-criminated against the six employees in violation ofSection 8(a)(3).DECISIONSTATEMENTOF THE CASEARNOLD ORDMAN, Administrative Law Judge: Pursuantto an unfair labor practice charge filed on March 3, 1975,by International Union, United Automobile, Aerospaceand AgriculturalWorkers of America, UAW, herein theUnion complaint issued on April 18, 1975, alleging thatUnited Engines, Inc_, Respondent herein, violated Section8,(a)(1), (3), and (5) of the National Labor Relations Act, asamended. More specifically, the complaint alleges that Re-spondent interrogated, threatened, and promised benefitsto its employees in violation of Section 8(a)(1) of the Act;terminated the employment of seven employees by dis-charge and layoff in violation of Section 8(a)(3) and (1) ofthe Act;-and by the said terminations, by unduly delayingthe transmission of relevant bargaining data to the Unionand by other conduct designed to make collective bargain-ing with the Union ineffective violated Section 8(a)(5) and(1) of the Act. Respondent admits the jurisdictional allega-tions of the complaint, admits that the Union has beencertifiedand is presently the - representativeofRespondent's employees comprising an appropriate unit,but denies the, commission of unfair labor practices.Hearing onthe controvertedissues wasconducted be-fore me in Shreveport, Louisiana, on June 10 and 11, 1975,with all parties represented. Briefs from Respondent andGeneral Counsel on July 21 and 22, 1975, respectively,were duly received.,The Union submitted a,memorandum.Upon the entire record'm this proceeding, upon my obser-vation of the witnesses and after due consideration of con-tentions urged andargumentsadvanced, I make the fol-lowing:FINDINGSAND CONCLUSIONSL JURISDICTIONRespondent is a Delaware corporation with its main of-fice and principal place of business in OklahomaCity, Ok-lahoma, and with branch facilities in Tulsa,Oklahoma;Texarkana,Arkansas, and Shreveport,Louisiana. Respon-dent is engaged in the wholesaling, repair, and distributionof Detroit Diesel Allison engines and related parts.The Shreveport branch is the only facility here involved.During the year preceding the hearing, a representative pe-riod, Respondent purchased and received at its Shreveportfacility directly from sources outside Louisiana goods val-ued in excess of $50,000. On these admitted facts, I findthatRespondent is an employerengaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.I further find, as also admitted, that the Union is a labororganization within the meaning of Section 2(5) of the Act.Jurisdiction is properly asserted herein.II.THE UNFAIR LABOR PRACTICESA. IntroductionThe complaint alleges, the answer admits, and I find thatPeterMorton, JerryW. Morton, James Pendarvis, andWilliam Harvey are supervisors of Respondent within themeaning of Section 2(11) of the Act, and are agents ofRespondent acting in its behalf. The two first named indi-viduals are, respectively, chairman of the board- and presi-dent of Respondent. Pendarvis and Harvey are, respective-ly, servicemanager and assistant service -manager at theShreveport facility.-1-find further, as the complaint alleges and the answeradmits,-that pursuant to a Board-conducted election heldin November 1974 the Union was certified on December 5,1974,astheexclusivebargaining representative ofRespondent's- employees in an- appropriate -unit; -that theappropriate `unit consists of all employees working atRespondent's Shreveport facility, including mechanics, re-builders, parts-men and cleaners, but excluding office cleri-cal employees, salesmen, guards and supervisors as definedin the Act; and that the Union, since December 5, 1974,and presently, retains-exclusive bargaining status for theabove-described employees.'-Following the certification and after an interchange ofcorrespondence Respondent and the Union have had a ser-ies of bargainingsessionsbeginning in January 1975 andextending into June1975just before the instant hearingbegan. No final agreement has yet been consummated.General Counsel contends that the evidence as disclosedby this record establishes that Respondent, in its initialattempt to defeat the Union, engaged in-a systematic andpervasive campaign of employee interrogation which in-cluded solicitation of employee support, threats of plantclosure, and promise of wage increases and job promo-tions.When these efforts failed, General Counsel argues,Respondent attempted- to destroy the union majority byterminating a number of employees. Finally, GeneralCounsel contends,' Respondent, during the bargaining ne-gotiations, unduly delayed furnishing The Union' essentialbargaining information which the Union" had requested,and engaged in other conduct designed to thwart the bar-gaining process.The record also shows, and I find, that an earlier union effort to repre-sent these employees culminated in an election held in February 1973 TheUnion lost that election, 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe time frame of the events relevant here extends fromOctober 1974 to June 1975. The relevant evidence and theconclusions flowing therefrom are set forth hereunder.B. The Violations of Section 8(a)(1)The complaint alleges 22 separate instances of unlawfulinterference byWilliam Harvey during the period fromlate October to December 1974; 7 such instances by JamesPendarvis during the same period and 3 additional instanc-es in March 19, 1975; and 3 such instances by Peter Mor-ton. As will presently appear, detailed consideration of theevidence as to each of these manifold instances wouldserve no useful purpose and would,indeed,be needlesslycumulative.Thus, a great deal of evidence was adduced,much of itundisputed,that Harvey,Pendarvis, and Peter Morton en-gaged in a pattern of interrogation of employees concern-ing union activities.Interspersed in this pattern werethreats of reprisal,promises of benefit,and solicitation ofemployees to oppose or repudiate the Union.Much of this conduct occurred during the period fromOctober 29, 1974,when theUnionfiled its petition for cer-tification as bargaining representative of Respondent's em-ployees, to December 5, 1974,when the Union was certi-fied pursuant to the election held on November26, 1974.Employees Burns, Howard,Kirkpatrick,Ratcliff, Jones,and Pearson credibly testified to numerous incidents oc-curring between October 30 and the day of the election,November 26,when they were questioned by Harvey,Respondent's assistant service manager,about their knowl-edge as to the union petition,what employee or employeeswere behind it, what they had heard about the Union orabout union meetings,and how they, or- other employeeswould vote in the forthcoming election.Even after the elec-tion was held, Harvey continued to press inquiries as to theemployees'support of the Union and their contact with theUnion.Harvey made no pretense in the course of these inquiriesthat reprisals would not be taken against union adherents.Quite to the contrary.Howard credibly testified that, whenhe was questioned by Harvey on October 30 as to theunion petition,Harvey told him that he (Harvey)and Pen-darvis, had"their necks stuck out" for not having firedHoward, Bums, and a third employee,Dave Wynn, on theprevious occasion in 1973 when the Union had sought torepresent the employees.Kirkpatrick credibly testified thatearly in November Harvey told him that,the Union woulddo him no good"because[the owners]have enough moneynow they really wouldn't have this shop,because theydon't make that much money;that they could close theshop."Similarly,Harvey not only solicited Pearson to re-lay to Harvey any information he obtained about theUnion.-but also emphasized to Pearson that the shop wastoo small to need a union. Pearson credibly testified alsothat on November 28, 2 days after the election, Harveytold him that"now that the union had been voted'in; thathe didn't have any control over what the outcome of theshop would be there; that the shop might even have to beclosed down,because they couldn't meet the union de-,,mands." 2 Harvey made a similar comment to Kirkpatrick,mg had not begun, and no bargaining demands had been madeaccording to the latter's credited testimony, stating thatRespondent would close the shop down because it did notneed the money. Burns was told by Harvey during the firstweek of December that Respondent would begin to applystrict performance standards, would fire any employee notmeeting those standards, and "there ain't a damn thing theunion can do about it." Harvey impressed upon several ofthe employees not to go to the Union with their com-plaints, that he was the "damn boss" and would call "theshots."The foregoing evidence relating to Harvey and his con-duct vis-a-vis the employees is uncontradicted. Harvey didnot appear as a witness.During the same preelection period, James Pendarvis,Respondent's service manager and Harvey's immediate su-perior, engaged in like conduct. According to Burns' cred-ited testimony, Pendarvis indicated to Burns his strong dis-like for "this union business" and, consistent with whatHarvey had told Howard earlier, told Burns that Harveyand Pendarvis had their "heads on the chopping block" forresisting the discharge of Burns, Howard, and Wynn dur-ing the earlier union organizational campaign. Pendarvisadded, according to Bums, "I'll guarantee you one thing: ifthis union don't go in, you-all'11 [sic] be looking for anotherjob."According to the testimony of employees Howard,Jones, and Kirkpatrick, each was questioned by Pendarvisin November as to who was behind the Union or how theywould vote. Pendarvis told Jones also that Jones was duefor a raise but the Union would not permit it. Finally, earlyinDecember, shortly after the election, Pendarvis repliedto a question as to what would happen as a result of theunion victory. Pendarvis replied, according to Jones, thathe would have had a say if the Union lost but `because theUnion won "it was out of his hands and that they might allbe looking for jobs."Some of the foregoing testimony is in dispute. UnlikeHarvey, Pendarvis did take the stand and testify. Pendarvisadmitted talking to Burns about both the current and theearlier union organizational effort. The essence of his mes-sageto Burns, according to Pendarvis, was that Pendarviswould now "spend all [his] time trying to convince the em-ployees that it would be the best to vote [the Union] outand go with the company." Pendarvis also admitted talkingto other employees about the Union and seeking to dis-suade them from supporting the Union. In this connectionPendarvis candidly admitted asking employees how theyfelt about the Union and inquiring as to their preference.Pendarvis denied, however, that he threatened any of theemployees with reprisals.Evidence was also adduced in support of allegations inthe complaint that Peter Morton, chairman of the board 'inRespondent's organization, engaged in interrogation andsolicitation of employees, accompanied by threats andpromises of benefit, to repudiate the Union. Inasmuch asPeterMorton, like Harvey, did not appear as a witness,testimony as to his activities is likewise undisputed. Thus,Burns testified that while at work on or about November2 As of November 28of coursecertification had not yet issued, bargain- UNITED ENGINES, INC.5318, Peter Morton approached him and asked what the em-ployees wanted that was making them go union. Mortonsought to enlist Bums' support, stressing that Bums was agood operator, that he (Morton) thought Burns wouldmake a good shop foreman, and that Harvey might have tobe moved from his job as assistant service manager forreasons of health thereby creating a vacancy for Burns.Morton further indicated, according to Burns, that Burnshad enough influence among the employees to get "theunion vote knocked in the head by just talking to theboys." A few days later Morton again approached Burns ina further effort to enlist the latter's support. In the courseof this conversation, according to Burns, Morton indicatedthat the preceding month had been a very profitable onefor the company and that this would be reflected in theemployees' profit-sharing and retirement benefits, but thatif the Union came in, "it's going to really knock your prof-it-sharing in, and your retirement benefits."In sum, then, there is a plethora of evidence showing aconsistent pattern of coercive interrogation of employeesconcerning their union` sympathies and the union sympa-thies of their fellow-employees. This interrogation was ac-companied, as shown, by threats of reprisal, promises ofbenefit, and solicitation of employees to repudiate theUnion. The offenders, all admittedly agents of Respon-dent, acting in its, behalf, were Peter Morton, chairman ofthe board, and Pendarvis and Harvey, the immediate su-pervisors of the employees engaged in the organizationaleffort.As already noted, Morton and Harvey did not evenappear as witnesses to dispute that they had engaged in theconduct attributed to them. Pendarvis, who did appear,admitted engaging in a pattern of interrogation and in anintensive effort to dissuade the employees from supportingthe Union. He denied threatening the employees. Yet testi-mony which I credit indicates that he, like Harvey andMorton, did engage in that conduct. I so find.That such conduct is violative of Section 8(a)(1) of theAct is not open to challenge. Indeed, Respondent in itsotherwise able and comprehensive brief filed with memakes virtually no reference to this issue.Accordingly, L conclude and find that Respondent, bythe foregoing conduct of its agents Morton, Pendarvis, andHarvey, violated Section 8(a)(1) of the Act.C. The Discharge of BurnsWilliam H. Burns was hired by Respondent on March 2,1970, and worked as a mechanic in the service department.He was discharged on January 30, 1975, and has not beenreinstated.Respondent concedes that Burns was a goodmechanic, but contends that he was discharged because hewas "moonlighting," more specifically, because, while re-maining in Respondent's work force and on its payroll,Burns was doing mechanical work for pay on the side forRespondent's customers. General Counsel, on the otherhand, contends that the real reason Respondent dischargedBurns was because Bums engaged in union activities.The relevant evidence is largely undisputed. Bums wasan outspoken union activist and was a leader in the currentunion organizational effort. He was also elected as chair-man of the union bargaining committee in December 1974following the union victory in the Board-conducted elec-tion.As already indicated, Respondent's officials wereaware of Burns' key role in the union campaign, sought todissuade him in that regard, and- sought also, unsuccessful-ly, to enlist his support in their campaign against unioniza-tion.Against this background it would not be unwarrantedto infer that Respondent would have welcomed the oppor-tunity to rid itself of a leading union protagonist.As noted, the discharge of Burns took place on January30, 1975. The preceding Saturday, January 25, Burns ad-mittedly did some mechanical work for Thornton andBrooks Drilling Company which for a number of years hasbeenacustomerofRespondent.Thiscame toRespondent's attention when Burns called upon Harvey tosell him a needed part and to charge that part to Thorntonand Brooks. Harvey reluctantly did so, only after tellingBurns that he was not supposed to do such work and thatthere would be repercussions. As Burns testified, he repliedto Harvey that he had to make a living and, to do so, wouldwork on the side to supplement his income.Five days later, on January 30, 1975, the first negotiatingsession between Respondent and the Union took place atthe Holiday Inn in Shreveport. Lynn Bonner, Internationalrepresentative of the Union, and employees Burns and Lee,as bargaining committeemen, appeared as representativesfor the Union; Respondent's president, Jerry Morton,James Pendarvis, and Carl D. Hall, Respondent's attorney,appeared for Respondent.At the very outset of the meeting, Attorney Hall pro-pounded a series of questions to Burns about his doingoutside work. As Burns himself testified, Burns admitted toHall that he had done work for a customer of Respondentand had been paid for that work. Burns explained that hethought his conduct was justified because Respondent hadbeen cutting his overtime and that he had to make a living.Burns further admitted, as he, further- testified, that heknew what he did was against "company policy." On cross-examination Burns further admitted that it was commonknowledge among the employees that they were not towork for Respondent's customers on the side and that healso stated in reply to Attorney Hall's questioning that hewould continue to do such work if his overtime was cut forhis union activities. During the course of: the questioningUnion Representative Bonner objected to the questioningof Burns, and following the series of questions and answersherein described Respondent's representatives withdrewand a brief recess occurred. When the parties reassembled,Burns was told he was discharged .3In this state of the record it would be difficult to chal-lenge the reason assigned by Respondent for the dischargeof Burns. Certainly, Respondent had a legitimateinterestto protect in forbidding its employees to do work on theside for pay for customers of Respondent and thereby sub-jecting itself to competition from its own employees. In-deed, General Counsel does not challenge this proposition,3 The evidence is in conflict as to whether there was one recess during thismeeting or whether there were two.Ideem it unnecessary to resolve thisconflict because there is no conflict as to the course,of the questioning andas to the fact that Burns was discharged immediately following a recess inthe negotiations 54DECISIONSOF NATIONALLABOR RELATIONS BOARDRather, General Counsel asserts that the assigned reasonbeen established.was merely a pretext and that the real reason wasRespondent's hostility to Bums' union advocacy.General Counsel seeks support for its contention on sev-eral grounds. The first ground is that Respondent had notat any time relevant here put its rule against moonlightingin writing. The second and related ground is that there wassome ambiguity about the precise scope of the rule. Theshort answer here is that, even though the rule was not inwriting, several employees testified that they were aware ofthe rule,Burnshimself admitted his awareness of the ruleand that his conduct was violative of the rule. More signifi-cantly, Bums openly declared his intention to continue vio-lating the rule if his overtime work was, in his view, unjusti-fiably curtailed.General Counsel also argues that the discriminatory na-ture of Burns' discharge is made apparent by the fact thatthe same penalty was not meted out to another employee,Dave Wynn, who, according to General Counsel, was guil-ty of the same offense and is still in Respondent's employ.The respective situations, however, were quite dissimilar asthe record demonstrates. Dave Wynn did buy parts fromRespondent on Spade- Drilling Company's account. Butthe parts were purchased for use by his father who was aregular employee of Spade Drilling Company. To be sure,Dave Wynn on occasion would help his father out but notfor pay. In addition, while Spade Drilling Company was acustomer of Respondent in the purchase of parts, Respon-dent did noenginework for Spade Drilling Company, sofar as appears. Finally, there is no evidence that Respon-dent was aware of Dave Wynn's activities in this regard 4In essence,then,General Counsel'scaserespectingBums restson the premise that Burns was a leading unionprotagonist and Respondent found this very distasteful.This may be conceded. As already noted, Respondent maywell have welcomed the -fact that it had a ground for dis-charging Bums. But here,'as inP.G. Berland Paint City,Inc.,199 NLRB 927 (1972), "that alone is not sufficient toestablishThat the discharge was in violation of Section8(a)(3)."And'-as the Board further stated in that decision(at 928):If the,employee himself obliges his employer by pro-viding a valid independent reason for discharge-i.e.,by engaging in conduct for which he would have beendischarged anyway-his discharge cannot properly belabeled a pretext and ruled unlawful.... Unless the ground advanced is inherently im-plausible, is unsupported by credible evidence, or isproved by the record to have been used disparately onthe basis of unlawful considerations, its rejection bythe Board is unwarranted.In the instant case, even on the basis of Bums' own testi-mony considered alone, his discharge was warranted. Onthe whole record I conclude and find that a violation ofSection 8(a)(3) and (1) of the Act in this regard has not° On the issue of Respondent's knowledge, General Counsel argues mere-ly that Respondent "must have known about it ..: because Pendarvis andHarvey were present" when Dave Wynn signed his name to an invoice. Theinference,in my view,iswholly speculative.D. TheLayoffs ofJanuary 18 and 31, 1975The -complaint alleges that on or aboutJanuary18, 1975,Respondent laid off employees Rick Jones,William Kirk-patrick,and RustyLee, thatRusty Lee was reinstated 12days later,but that Respondent has failed and refused toreinstate Jones and Kirkpatrick.The complaint further al-leges that onor about January 30, 1975,Respondent laidoff employeesJerryPicket,JerryRobert, and WaymonWoodardand has failed and refused to reinstate them.Respondent's answer to the complaint admits the layoffof Jones, Kirkpatrick, and Lee on January 18, 1975, butstates thatRustyLee was recalled on January 30, 1975,William Kirkpatrick was recalledon April 15,1975, andRick Jones was offered recallonApril23,1975.Respondent's answer further admits thelayoffof Picket,Robert,and Woodard on January31, 1975,but states thatWoodard and Robert declined offers of recall-made tothem on April 8, 1975, and that Picket was recalled onApril 15, 1975.The fact that the six employees here named were laid offon the dates indicated is undisputed.The record likewisesupports the assertions of Respondent's answer respectingthe recall and offers of-recall made to the named- employ-ees. Indeed,General Counsel raises no issue in the latterregard but argues merely that"the recalls do not have theeffect of retroactively validating the layoffs which werefrom the beginning tainted with anti-union motivations."The issue is therefore squarely posed.General Counselargues that the layoffs were unlawfully motivated. Respon-dent argues that the layoffs were for economic reasons,specifically,because a decline in business at its Shreveportfacility required a corresponding diminution of its workforce.-General Counsel cites support for its position in thenumerous statements made by Respondent's supervisors toemployees from the very outset of the organizational cam-paign to the general effect that unionization would result ina shutdown of the plant or in the contraction of its opera-tions. See subsection II, B. of this Decision,supra.In Gen-eralCounsel's view the layoffs under consideration herewere merely a fulfillment of these threats, motivated by thefact that the Union had prevailed in the election of No-vember 1974,thatthe Unionhad been certified as the bar-gaining representative of the employees on December 5,1974, and that bargaining negotiations had been initiated.Respondent,on the other hand,adduced evidence in theform of oral testimony and business records showing a sub-stantial decline in its repair and overhaul business duringthe relevant period.Thus,there is undisputed evidence,and I find,that during this period Respondent lost a majoraccount, that of the WeyerhauserCompany, a''large lumbercompany which opened its own repair facility'and hired itsown mechanics to do the work Respondent had previouslydone for it. Respondent also presented,evidence whichdemonstrated,and I find,that the general economic reces-sion which also affected the lumber business-a principalindustryin the area and a source of work for Respon-dent-reduced the amountof work normallydone by Re- UNITED ENGINES, INC.55spondent. Respondent's .business records, introduced intoevidence, - also demonstrated ^ that between January andMay 1975 the number of engine overhauls performed byRespondent, a principal source of work for its mechanics,declined substantially. Thus, during January 1975 Respon-dent did only two engine overhauls and only two overhaulsremained to be done. Prior to the layoffs the same comple-ment of employees had performed 10 engine overhauls.Accordingly,Respondent asserted, economic consider-ations dictated reduction of its work force. -Accordingly, on January 8, 1975, Respondent wrote tothe Union informing the latter that for economic reasons itproposed to lay off three employees in the service depart-ment at the close of the payroll period ending January 18,1975. The employees named were Jones, Lee, and Kirkpa-trick. Enclosed with the letter was a list of the employees inthe bargaining -unit which included,inter alia,the dates oftheir employment. Respondent noted in the letter that theselection of the employees to be laid off was dictated byseniority except in the case of Lee, and that Pearson whowas junior to Lee in seniority was being retained becausePearson was qualified to make road calls and Lee was not.Respondent also noted that it was hopeful that the eco-nomic situation would reverse itself and the employeescould be recalled at an early date. As Union Representa-tive Bonner testified, Respondent and the Union discussedthe proposed layoffs at a meeting, on January 15 and, asindicated, the layoffs were implemented on January 18.Respondent also notified the Union at the January 30bargaining session that three more employees would haveto be laid off and discussion was held on these layoffs.In addition to the foregoing six layoffs, three employeesquit, one of them, Lee, who had been laid off, who wasrecalled on January 30 and quit very shortly thereafter. Asbusiness improved, together with the need to take invento-ry, the six laid-off employees were recalled or offered recallas previously described.General Counsel challenges the probative value of theeconomic data adduced .by' Respondent as a justificationfor its actions.Thus,GeneralCounsel shows thatRespondent's backlog `of work was higher in the secondhalf of 1974 'than it was in the first half. However-, thelayoffs occurred in the middle and at the end of January1975 and the very figures cited by General Counsel show amarked dropoff in backlog in November and December1974 and that condition continued into 1975. GeneralCounsel also argues that Respondent's sale of parts andproducts increased during the first 4 months of 1975. But itis clear that the layoffs were concentrated in the mechani-cal or service area of' Respondent's operations where theavailable servicework had declined. Finally, GeneralCounsel seeks to capitalize on the fact that active unionadherents were among those selected for layoff. Yet therecord shows- that others union adherents, equally active,were not laid off.IFinally,General Counsel argues that the shortage ofwork was contrived to furnish an ostensible basis for thelayoff of union adherents. In this regard General Counselargues that Respondent was turning down critical work forKansas City Southern Railways during the period criticalhere and was shipping other critical work normally done atShreveport to its Oklahoma City facility or to some otherfacility.-On the other hand, -Respondent adduced credibletestimony from its vice president, Harry Goodman, andfrom its president and general manager, Jerry Martin, thatwork normally done at Shreveport had not been declinedor been diverted. Moreover, as to-the specific instancescited by General Counsel, the record shows that, with re-spect to the Kansas City Railways work, demand wasmade that the work be done on the day the request wasmade and the two available employees were absent be-cause of illness. Similarly, as to the asserted few- instancesof diversion- of Shreveport work to other facilities, theseinstances were shown to have been the result of special andnonrecurring circumstances or to demands of the customerthat could not be met without transferring the work tomeet the customer's requirements. -In short, I am satisfied on the basis of all the evidence ofrecord, much of which is documentary and not-in dispute,that a shortage of work existed which justified a reductionin Respondent's work force. I find that General Counselhas failed to establish by a preponderance of the evidencethat the shortage of work giving rise to the layoff was eitherfictitious or contrived, or that the selection of employees tobe laid off was dictated by antiunion considerations.To be sure, Respondent might have welcomed the op-portunity to give even temporary layoffs to union adher-ents, notwithstanding that these layoffs, postdated both theelection and the Union's certification as representative ofRespondent's employees. But this by itself does not in andof itself warrant an inference that a layoff of such employ-ees resulting from a shortage of work or similar economicconsiderations is unlawful.House of Mosaics, Inc., Subsid-iary of Thomas Industries, Inc.,215 NLRB No. 123 (1975);Inland Steel Container Company,185NLRB 1, 10-12(1970);Milford Fabricating Company, Inc.,193 NLRB 1012(1971). In addition, the -recall or offer to recall these em-ployees when the need for additional employees arose mili-tates against the conclusion that they were laid off in thefirst instance for antiunion reasons.Accordingly, I find that General Counsel has not estab-lished by a preponderance of the evidence that the layoffsof January 18 and 31, 1975, were violative of Section8(a)(3) and (1) of the Act.E. The Delay in Transmitting Bargaining DataThe complaint alleges that on or about December 9,1974, the Union requested Respondent to furnish it withcertain.relevant data which the-Union needed to-conductitsbargaining negotiations with - Respondent. The com-plaint further alleges that Respondent unreasonably de-layed the transmission of this data until informed by theUnion on March 4, 1975, that the Union had filed chargesagainst Respondent asserting a violation of Section 8(a)(5)of the Act. Respondent's answer admits the Union's re-quest for the bargaining data but denies that it unreason-ably delayed the transmission of that data. The pertinentevidence can be quickly summarized.-By letter dated December 9, 1974, 4 days after the certi-fication, theUnion asked Respondent to furnish theUnion, for collective-bargaining purposes, with extensive 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDdata concerning the employees in the bargaining unit, theirnames, addresses, seniority dates, current job classifica-tions, and rates of pay. In addition, the Union requestedcopious data with respect to any and all fringe benefitsRespondent extended to its employees. By letter dated De-cember 13, 1974, Respondent's attorney replied that therequested data was being prepared and would be given tothe Union as quickly as possible. This letter also suggestedthat a bargaining session be scheduled after January 6,1975, when the writer returned from his vacation. On Janu-ary 8, 1975, Respondent's, attorney again wrote to theUnion attaching a list of the employees in the bargainingunit and the information regarding the employees whichtheUnion had requested. This letter also notified theUnion of Respondent's proposal to lay off employeesJones, Lee, and Kirkpatrick on January 18, suggested ameeting on January 15 to discuss the matter, and agreed tostart formal bargaining negotiations on January 30.On January 15, 1975, 1 week after the employee datahad been supplied and 2 weeks before formal bargainingnegotiations were scheduled to begin, Respondent trans-mitted to the Union substantial and detailed data concern-ing the fringe benefits Respondent furnished to its employ-ees.On the subject of retirement benefits, Respondentnoted that a booklet on that subject would be given to theUnion as soon as it was received from Respondent's homeoffice.Respondent also asked to be notified if the Unionneeded any additional information. So far as appears, theUnion voiced no objection to the form of the data receivedand made no request for further information. The bookletwhich Respondent had promised to give the Union wasgiven to the Union at the March 4 meeting, 4 days afterRespondent received the booklet from the printer. At thismeeting the Union stated that it wanted not merely thedescription of the retirement plan furnished, in the booklet,but wanted actual copies of the pension and profit-sharingplans comprising the retirement benefits. At the same timethe Union informed Respondent that unfair labor practicecharges had been filed against Respondent the previousday complaining,inter alia,of Respondent's refusal to fur-nish bargaining information.Within 2 days after the Union requested copies of theactualpension and profit-sharing plans,Respondentmailed copies of the plans to the Union, and again asked ifthe Union wanted additional information. The Union latersought additional detailed information and this was fur-nished on May 15, 1975.General Counsel argues from the foregoing pattern ofevents that Respondent wilfully delayed transmitting thebargaining data the Union sought and complied with theUnion's request only after being told that unfair laborpractice charges had been filed. In my view the record doesnot warrant this inference. Actual bargaining negotiationsbegan by agreement of the parties on January 30, 1975,and continued intermittently until June 4, 1975, a weekbefore the instant hearing opened. As noted, Respondentby January 15, 1975, 2 weeks before actual bargaining ne-gotiations began and little more than a month after theUnion's request, furnished the Union with all the copiousdata it sought. The only exception was the data relative to,the retirement scheme which Respondent said would beRespondent the previous day.covered in a booklet which would be furnishedas soon asitwas received. That booklet was furnished. Despite thefact that Respondent uniformly invited further requests bythe Union for any additional information the Union mightdesire, no such requests were forthcoming until themeetingof March 4 when the Union said it wanted additional do-cumentation of the pension and profit-sharing plans. Thiswas promptly furnished and a later request for still moredata in that regard was also honored. In the light of thisbackground of willing cooperation, the thesis that Respon-dent was withholding the data as to its retirement plans-allother information had already been furnished-andvouchsafed that data only when informed of the filing ofunfair labor practice charges has tenuous support in therecord.I conclude and find that General Counsel has not sus-tained the allegation that Respondent unreasonably de-layed the transmission of relevant bargaining data to theUnion and thereby violated Section 8(a)(5) and (1) of theAct.F. The Refusal To Bargain in Good FaithAs already indicated, formal bargaining negotiations fora collective-bargaining agreement between Respondentand the Union began on January 30; 1975. Seven moremeetings were held thereafter, one in February, three inMarch, one in April, one in May, and one in June. No finalcontract was consummated. However, as shown by docu-mentary evidence and by the testimony of Lynn Bonner,the Union's International representative who attended allthe bargainingsessions,therewere substantial areas ofagreement on many of the proposed contract provisions.At the January 30 meeting, the Union presented its non-economic proposals. There was brief discussion and a fur-ther meeting was scheduled for February 6. At that meet-ingRespondent submitted its own proposal in contractform and each item in that proposed contract was dis-cussed, including, as Bonner testified, "every item that weproposed to the company." Agreements were reached onseveral contract provisions; the purpose clause; the article,on recognition; a portion of the union-security article; thearticle on representation; much of the article on grievanceprocedure; the work assignment article; and an article onunion use of bulletin boards. Included in Respondent'scontract proposal submitted at the February6 session wasa clause giving bargaining unit employees an additionalholiday on their birthdays, a benefit the nonbargainingunit employees were receiving.Negotiations resumed on March 4.5 At this meeting theparties agreed to an additional portion of the article ongrievance procedure, to the hours of work provision, to thearticle governing payment for services performed awayfrom the shop, to the nondiscrimination article, to an arti-cle on job classification, to an article on creation of newjobs, to a portion of an article dealing with leaves of ab-sence, to virtually all of an article covering seniority, to themajor part of an article covering vacations, and to an arti-5As notedthe Union had filed its unfair labor practice charge against UNITED ENGINES, INC.57cle dealing with duration of the proposed contract.At the next meeting on March 18, Respondent submitteda revised contract proposal incorporating the agreementsalready made and the relevant changes. Review of the re-vised proposal indicated that it correctly reflected theagreements made in the prior negotiations. Further negoti-ation at this meeting resulted in agreement to the article onunion deductions, to the remainder of the article on griev-ance procedure, to the article on company rules, to lan-guage in the hours of work provision, to the article on wag-es, to the remainder of the article on work assignments, tothe article entitled "Entire Agreement," to the article onamendments, additions and waivers, to the bulk of the arti-cle on leaves of absence, and to additional portions of thearticle on seniority.Another negotiation session was conducted on March25, 1 week later. Further agreement was reached as to aportion of the management rights article, as to the remain-der of the vacation article, and as to provisions coveringpayday and report and call-in pay. Respondent also deliv-ered to the Union at the March 25 meeting a supplementalproposal dealing with health and welfare and rest breaks,matters which had been discussed but not settled at previ-ous meetings. On the basis of language changes suggestedby the Union, these provisions were agreed to.At the next bargaining meeting, April 15, agreement wasreached on a _management rights article including a provi-sion therein suggested by the Union. No agreement wasreached, however, with respect to language in that articlegiving Respondent the right to subcontract work. Severalmore provisions were agreed upon at the May 6 bargainingsession: paragraph 9.4 of the hours of work article exceptfor one sentence; a portion of the article on holiday pay;an addendum to the report pay and call-in pay article; anda portion of the sick leave article.The agreements reached at the June 4 meeting, a weekbefore the instant hearing, included final formulation ofthe vacation article, retirement and profit-sharing plans, aportion of the article on sick leave, and the classificationdescription for the position, of "Rebuilder B." The vacationand retirement plans were approved after making changesrequested by the Union. The parties also reached agree-ment on arbitration and no-strike clauses at the June 4meeting.To be sure, no final collective-bargaining contract hadbeen consummated when the instant hearing began andcritical economic items remained to be resolved. On theother hand, it is also true that substantial agreement hadbeen reached on very important items including itemswhich did have significant economic impact, e.g., pensionand profit plans, sick leave, report and call-in pay, restbreaks, vacation pay, and holidays. Moreover, there is nosuggestion in the record that Respondent engaged in dila-tory tactics with respect to meetings, that Respondent re-fused to discussanyunion proposal, or that Respondentreneged on any agreement as to any article once such arti-cle or provision had been agreed to. In addition, the recordshows that in several instances at least Respondent acced-ed to, changes, deletions,, or amendments proposed by theUnion.-In essence, then, the bargaining negotiations here sum-marized do not portray an employer who is blatantly oreven subtly trying to forestall the consummation of a col-lective-bargaining contract, or an employer who is goingthrough the pretense of bargaining with no real intent orpurpose to reach an agreement. Nonetheless, GeneralCounsel argues that Respondent was not really bargainingin good faith. In support of this position, General Counselpoints to the following considerations:(1)Respondent unreasonably delayed the transmis-sion of requested information relevant to bargain-ing.(2)Even though agreement was reached on a numberof contract proposals, no significant agreementswere reached until after unfair labor practicecharges were filed.(3)Respondent, while bargaining was going on, wasengaging in deliberate efforts to discourage employ-ees concerning the bargaining process, and wasseeking to bypass the Union as the bargaining rep-resentative of the employees.(4)Respondent sought to dissipate the Union's ma-jority and weaken its bargaining position by dis-charging Burns and laying off six other employees.As to, items (1) and (4) dealing with the delay in trans-mitting bargaining information and with the termination ofemployees, it has already been found herein that these alle-gations of unfair labor practice are without merit. Nor isthere tenable basin for an inference that these actions weremotivated by a desire to dissipate the Union's majority orweaken its bargaining position.As to item (2) there is little substance to GeneralCounsel's argument that such agreements as were reachedin the course of the bargaining negotiations were reachedonly after unfair labor practice charges were filed and, pre-sumptively, that they would not have been reached absentthe filing of charges. The fact is that only two bargainingmeetings had been held at that point in time but, as UnionRepresentative Bonner himself testified, every contractproposal had already been subject to some discussion andsome proposals had been agreed upon. Apparently, it isGeneral Counsel's position that a final contract should al-ready have been consummated at the second meeting, orthat there should have been a more inclusive area of agree-ment at that point, or that subsequent agreements wouldnot have been reached, absent the filing of charges. I findsuch inferences, singly or cumulatively, to be without pro-bative support in the record.Remaining for consideration is item (3) in GeneralCounsel's presentation; namely, that contemporaneouslywith the ongoing bargaining negotiations Respondent wasseeking to discourage unionization and to bypass theUnion as bargaining representative of the employees. Asalready set forth in subsection II, B, of this Decision, it isclear that Respondent's agents from the outset of the orga-nizational effort engaged in a pattern of interrogation,threats, and related conduct to discourage unionization.But, in support of its refusal-to-bargain allegation, GeneralCounsel in its brief to me focuses on remarks made toemployees by Service Manager Pendarvis and PresidentMorton to the effect that the employees should abandon 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir support of the Union and that such support was totheir prejudice. In point of time, the cited remarks occurredduring the period when bargaining negotiations were inprogress. But, as General Counsel's own recitation estab-lishes, two of the three conversations to which GeneralCounsel alludes were conversations initiated by employeeswho importuned Pendarvis and Morton for advice as tohow to get out of the Union and were told initially thatRespondent could make them no promises. Certainly, onthis state of the record, no adequate basis is supplied for aconclusion that Respondent was engaged in a scheme todissipate the Union's majority or to bypass the Union asbargaining representative for the employees. Nor did thecourse- of the bargaining negotiations, hereinbefore de-tailed, afford warrant for such a conclusion.In sum, I find and conclude that General Counsel hasnot established by a preponderance of the evidence thatRespondent refused to bargain in good faith in violation ofSection 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.PeterMorton, Jerry Morton, -James Pendarvis, andWilliam Harvey are supervisors of Respondent within themeaning of Section 2(11) of the Act and, at all times hererelevant, are agents of Respondent, acting on its behalf.4.By interrogating its employees concerning their unionactivities and sympathies, by threatening its employeeswith reprisals in the form of discharge or plant shutdown`because of their union'-activities and sympathies, by- prom-ising employees benefits to discourage their-`support of theUnion, and by soliciting employees for aid in obtaininginformation about the Union and for help in inducing em-ployees to abandon or repudiate the Union, Respondentviolated Section 8(a)(1) of the Act.5.Respondent-did not violate Section'8(a)(3) and (1) ofthe Act by discharging William H. Burns.6.Respondent did not violate Section 8(a)(3) and (1)'bylaying off Rick Jones, William'Kirkpatrick, Rusty Lee,,Jer-ry Picket, Jerry Robert, and Waymon Woodard:7.Respondent did not unreasonably delay transmittingrelevant- bargaining data to the Union in violation of Sec-tion 8(a)(5) and (1) of the Act.-—8.Respondent did not refuse to" bargain in good faithwith the Union in violation of Section 8(a)(5) and (1) of theAct.--of the Act,I recommend the following:ORDER 6.Respondent United Engines, Inc., Shreveport, Louisi-ana, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningunion matters, threatening its employees with reprisals inthe form of discharge or plant shutdown because of theirunion activities or sympathies, promising its employeesbenefits to discourage their support of the Union, and soli-citing employees for aid in finding out about union activi-ties and for help in inducing employees to abandon or re-pudiate the union.(b) In-any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to organize or to bargain collectively, or to refraintherefrom.-2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Post at its Shreveport, Louisiana, facility copies ofthe- attached notice marked "Appendix.,, 7 Copies of thesaid notice, on forms to be provided by the Regional Di-rector for Region 15, after being duly signed by an author-ized representative of Respondent, shall be posted by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 15, in writ-ing, within 20 days from-the date of this Order, what stepsRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint herein be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.6In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations-Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be, adopted by, the. Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIX'---REMEDY - -Pursuant to Section I0(c) of theAct, Ishall direct thatRespondent cease and desist from engaging in the unfairlabor practices here found and from engaging in like orrelated unfair labor practices. `By way of affirmative relief,I shall provide for notice-posting and reporting require-ments.Uponthe foregoing findings of fact and conclusions oflaw, upon the-entire record,and pursuant to Section 10(c)NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD_An Agency of the United States GovernmentWE WILL NOT coercively question you concerningunion matters.WE WILL NOT threaten you with discharge,- plantshutdown, or other reprisals because of your unionactivities or sympathies. UNITED ENGINES, INC.59WE WILL NOT promise you benefits to discourageWE WILL NOT in any like or related manner interfereyour support of a union.with your right to organize or bargain collectively, orWE WILL NOT solicit your aid to find out about unionto refrain from such activities.activities or ask for your help in inducing employees toabandon or repudiate a union.UNITED ENGINES, INC.